Citation Nr: 1614431	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-28 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for migraine headaches.

2.  Entitlement to service connection for scarring from stitches.
 
3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2014, the appeal was remanded by the Board for evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were most recently remanded in August 2015 in order for the Veteran to be afforded a videoconference hearing before a Veterans Law Judge.  Thereafter, the RO informed the Veteran via a letter dated February 8, 2016 that the Veteran's videoconference hearing was scheduled for March 10, 2016.  However, prior to the Veteran's scheduled hearing, in November 2015, the Veteran's attorney requested from VA a copy of the Veteran's claims folder pursuant to the Freedom of Information Act (FOIA).  In a letter dated March 1, 2016, the Veteran's attorney informed VA that he had not yet received a copy of the Veteran's claims folder and therefore requested that the Veteran's hearing be rescheduled.  A review of the record reveals that the Veteran's hearing was not rescheduled.  The record further reveals that the VA Records Management Center informed the Veteran's attorney via a letter dated March 4, 2016 that the FOIA request was completed and provided a copy of the Veteran's claims folder.  However, as the Veteran's attorney requested a rescheduling of the Veteran's videoconference hearing prior to the scheduled date of March 10, 2016, and as he received a copy of the Veteran's claims folder only shortly before the hearing date, the Board will again remand the claims to provide the Veteran with videoconference hearing.  

As discussed in the August 2015 remand, pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding these claims, his request will be granted and a videoconference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate steps to have the 
Veteran scheduled for a Board videoconference hearing in accordance with this request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




